Citation Nr: 1628221	
Decision Date: 07/14/16    Archive Date: 07/28/16

DOCKET NO.  04-21 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for a chronic acquired psychiatric disorder. 

2.  Entitlement to service connection for hypertension.
 
3.  Entitlement to service connection for residuals of a stroke. 

4.  Entitlement to service connection for an aneurysm. 

5.  Entitlement to service connection for diabetes mellitus. 
 
6.  Entitlement to service connection for peripheral neuropathy of the upper extremities. 
 
7.  Entitlement to service connection for peripheral neuropathy of the lower extremities.



REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

J.N. Moats, Counsel


INTRODUCTION

The Veteran served on active duty from February 1980 to April 1981. 

This appeal to the Board of Veterans' Appeals (Board) arose from June 2003 and October 2009 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  The RO denied service connection for hypertension, residuals of a stroke, aneurysm, diabetes mellitus, and peripheral neuropathy of the upper and lower extremities in the June 2003 rating decision.  In October 2009, the RO denied service connection for schizoaffective disorder.

In a January 2007 decision, the Board found that that new and material evidence had been submitted to reopen a claim for service connection for hypertension and remanded the issue back to the RO to be considered on a de novo basis.  The Board also remanded the remaining issues listed on the title page.  The case returned to the Board, and the Board again remanded it in June 2010 to provide the Veteran with notice of the October 2009 rating decision and allow him the opportunity to appeal the denial.  The Veteran perfected his appeal.  

The Board then again remanded all of the issues on appeal in April 2015 to adjudicate the inextricably intertwined claim of entitlement to service connection for traumatic brain injury (TBI); consider whether further development was needed for the acquired psychiatric disorder claim in light of the outcome of the TBI claim and issue a supplemental statement of the case (SSOC) with respect to the remaining issues. 

The Veteran requested a Board hearing, which was scheduled for August 2005, but that same month, he canceled the hearing and has not requested that it be rescheduled.  Therefore, his request for the hearing was considered withdrawn.  38 C.F.R. § 20.704(e)

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In its April 2015 remand, the Board directed the AOJ to adjudicate the inextricably intertwined claim for service connection for TBI, and, based on the evidence gathered and outcome of the claim, consider whether further development is needed as to the Veteran's claim for service connection for an acquired psychiatric condition, to include an additional medical opinion considering any evidence, and if applicable, an opinion as to whether the Veteran's psychiatric condition is proximately due to or aggravated by his TBI.  In a September 2015 rating decision, the AOJ awarded service connection for TBI.  However, despite the Board's directive, the AOJ did not undergo any further development with respect to the issue of service connection for an acquired psychiatric disorder, to include considering whether the Veteran has a psychiatric disorder secondary to his now service-connected TBI.  See Stegall v. West, 11 Vet. App.  Rather, the AOJ appeared to find in its October 2015 SSOC that the Veteran did not have a currently diagnosed mental disorder.  

However, an August 2014 VA opinion stated that the Veteran had a current diagnosis of major depressive disorder with psychotic features and indicated that it was due to another medical condition.  Moreover, an August 2015 VA TBI examination also provided that the Veteran had subjective symptoms of a mental disorder.  As such, the medical evidence does indicate that the Veteran has a current diagnosis.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  Given the above, the Veteran should be afforded a VA examination to determine whether he has an acquired psychiatric disorder secondary to his service-connected TBI.  See 38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).  

With respect to the remaining issues on appeal, the Veteran has asserted that these issues are due to the same February 1981 motor vehicle accident that occurred in service and caused his TBI.  In the alternative, he has asserted that these disorders are secondary to his service-connected disorders.  In this regard, the Veteran has reported that since the automobile accident in service that caused his service-connected disabilities, he has experienced emotional discomfort and anxiety, which, he believes, contributed to the development of hypertension, thus causing the other claimed conditions.  Service treatment records dated in March 1981 showed that the Veteran was complaining of severe, constant head and back pain; his blood pressure was 160/110 and 160/105.  On a subsequent visit in May 1981, his blood pressure was 120/80.  The significant medical history portion of his separation examination report dated February 1981 states that he mentioned that his blood pressure had been elevated - at times, especially following exertion; whereas other times it was completely normal.  He also indicated that he had been told off and on before entering service that his blood pressure was elevated.  During a VA compensation examination in January 1983 in conjunction with another claim, the Veteran's blood pressure was recorded as 140/80; the examiner did not comment on that reading.  A VA examination in September 1987 showed that the Veteran's blood pressure was 170/110, and the examiner diagnosed hypertension.

Subsequently, private treatment records dated from March 1991 to February 2003  reflect treatment for hypertension, which, according to the Veteran's own report, he had experienced since coming to the United States from Panama in 1979 (prior to service).  The records also note that he sustained a cerebellar hemorrhage in March 1991 due to hypertension.  These records also show a diagnosis of diabetes mellitus approximately at the end of 2002.  In addition, subsequent VA clinic records reflect attempts to control his blood pressure, treatment for diabetes mellitus as well as findings of peripheral  neuropathy.

VA will provide a medical examination or obtain a medical opinion if the record, including lay or medical evidence, contains competent evidence of a disability that may be associated with an event, injury, or disease that occurred in service, but the record does not contain sufficient medical evidence to decide the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for determining whether the evidence "indicates" that there "may" be a nexus between a current disability and an in-service event, injury, or disease is a low one.  McLendon, 20 Vet. App. at 83.  Under the circumstances, the Board finds that the Veteran should be afforded appropriate VA examinations to determine the etiology of any currently diagnosed hypertension, residuals of a stroke, aneurysm, diabetes mellitus and peripheral neuropathy of the upper and lower extremities.     

Moreover, the most recent VA treatment records associated with the Veteran's Virtual VA record are dated from April 2015.  As VA medical records are constructively of record and must be obtained, the AOJ should obtain VA treatment records from April 2015 to the present.  See 38 C.F.R. § 3.159; Bell v. Derwinski, 2 Vet. App. 611 (1992).   

Lastly, the AOJ has sent notification letters to the Veteran, which informed him of the information and evidence needed to substantiate a claim for service connection on a direct basis.  However, the letters did not provide the information and evidence necessary for to substantiate a claim on a secondary basis.  Thus, in light of the need to remand for other matters, the AOJ should send another VCAA notice to the Veteran providing the information and evidence necessary to substantiate a claim on a secondary basis.    

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran VCAA notice informing him of the information and evidence necessary to establish service connection on a secondary basis.

2.  Obtain the Veteran's VA treatment records from April 2015 to the present.

3.  Schedule the Veteran for VA examinations to determine the nature and etiology of any currently diagnosed acquired psychiatric disorder, hypertension, residuals of a stroke, aneurysm, diabetes mellitus and peripheral neuropathy of the upper and lower extremities.  The claims file should be made available for review. 

(A)  The appropriate examiners should identify all current acquired psychiatric disorder, hypertension, residuals of a stroke, aneurysm, diabetes mellitus and peripheral neuropathy of the upper and lower extremities found to be present.  

(B)  After reviewing the record and examining the Veteran, the appropriate examiners should offer an opinion for each diagnosed acquired psychiatric disorder, hypertension, residuals of a stroke, aneurysm, diabetes mellitus and peripheral neuropathy of the upper and lower extremities as to the following:
	
	i)  Whether it is at least as likely as not (a 50% or higher degree of probability) that any diagnosed disorder is related to the Veteran's active service, including the February 1981 motor vehicle accident. 

ii)  Whether it is at least as likely as not (a 50% or higher degree of probability) that any diagnosed disorder is part and parcel of, associated with, and/or proximately due to, or caused by, the Veteran's service-connected TBI. 
   
ii)  Whether it is at least as likely as not (a 50% or higher degree of probability) that any diagnosed disorder has been aggravated by the Veteran's service-connected TBI.  For any aggravation found, the examiner should state, to the best of their ability, the baseline of symptomatology and the amount, quantified if possible, of aggravation beyond the baseline symptomatology by the aggravation.

All opinions should be supported by a clear rationale.  In proffering the opinions, the examiner is asked to consider the Veteran's lay statements, service treatment records (specifically the February and March 1981 records documenting elevated blood pressure) and post-service treatment records.       

If and only if, the examiner determines that any diagnosed acquired psychiatric disorder, hypertension, residuals of a stroke, aneurysm, diabetes mellitus and peripheral neuropathy of the upper and lower extremities are related to active service or secondary to a service-connected disorder, the appropriate examiner must also determine whether it is at least as likely as not (a 50% or higher degree of probability) that any of the remaining disorders on appeal are proximately due to or aggravated by such service-related disorder.   

4.  Readjudicate the claims.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




